
      
        DEPARTMENT OF THE INTERIOR 
        Fish and Wildlife Service 
        50 CFR Part 17 
        RIN 1018-AI50 

        Endangered and Threatened Wildlife and Plants; Reopening of the Comment Period for the Proposed Rule to List the Plant Lepidium papilliferum (slickspot peppergrass) as Endangered 
        
          AGENCY:
          Fish and Wildlife Service, Interior. 
        
        
          ACTION:
          Proposed rule; notice of reopening of comment period. 
        
        
          SUMMARY:

          We, the U.S. Fish and Wildlife Service (Service), announce the reopening of the public comment period for the proposed rule to list the Lepidium papilliferum (slickspot peppergrass) as endangered. The comment period is reopened to allow additional time for all interested parties to submit written comments on the proposal. Comments previously submitted need not be resubmitted as they already have been incorporated into the public record and will be fully considered in the final rule. 
        
        
          DATES:
          The original public comment period on the proposal closed on September 13, 2002. The public comment period is reopened, and we will accept comments until November 25, 2002. Comments must be received by 5:00 p.m. on the closing date. Any comments that are received after the closing date may not be considered in the final decision on this action. 
        
        
          ADDRESSES:

          Copies of the draft proposal are available on the Internet at: http://endangered.fws.gov/frpubs/02fedreg.htm or by writing to the Supervisor, U.S. Fish and Wildlife Service, Snake River Basin Office, 1387 S. Vinnell Way, Room 368, Boise, ID 83709. 
          If you wish to comment, you may submit your comments and materials concerning this proposal by any one of several methods: 
          You may submit written comments and information to the Supervisor at the address above. 

          You may also send comments by electronic mail (e-mail) to: fw1srbocomment@fws.gov. See the Public Comments Solicited section below for file format and other information about electronic filing. 
          Comments and materials received will be available for public inspection, by appointment, during normal business hours at the above address. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Robert Ruesink, Supervisor, Snake River Basin Office (see
            ADDRESSES) (telephone 208/378-5243; facsimile 208/378-5262). Information regarding this proposal is available in alternative formats upon request. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background 
        
          Lepidium papilliferum is a herbaceous annual or biennial plant that occurs in sagebrush-steppe habitats. This species is found along the Snake River Plain and Owyhee Plateau in Ada, Canyon, Gem, Elmore, Payette, and Owyhee counties. Lepidium papilliferum is threatened by a variety of activities including urbanization, gravel mining, irrigated agriculture, habitat degradation due to cattle and sheep grazing, fire and fire rehabilitation activities, and continued invasion of habitat by non-native plant species. Of 88 known occurrences of Lepidium papilliferum, 70 are currently extant (exist), 13 are considered extirpated (extinct), and five are historic and have not been relocated. 

        Pursuant to the Endangered Species Act of 1973, as amended (16 U.S.C. 1531 et seq.) (Act), we published a proposed rule to list Lepidium papilliferum as endangered on July 15, 2002 (67 FR 46441). For further information regarding background biological information, previous Federal actions, factors affecting the species, and conservation measures available to Lepidium papilliferum, please refer to our proposed rule published in the Federal Register on July 15, 2002. 
        Public Comments Solicited 

        With this notification, we solicit additional information and comments that may assist us in making a final decision on the proposed rule to list Lepidium papilliferum as endangered. We intend that any final listing action resulting from our proposal will be as accurate and effective as possible. Therefore, we request comments and additional information from the general public, other concerned governmental agencies, the scientific community, industry, or any other interested party concerning this proposed rule. Comments are particularly sought concerning: 
        (1) Biological, commercial trade, or other relevant data concerning any threat (or lack thereof) to this species; 
        (2) Additional information regarding the range, locations, and population size of this species; 
        (3) Land use practices and current or planned activities in the subject areas and their possible impacts on this species; and 
        (4) The reasons why any habitat should or should not be determined to be critical habitat pursuant to section 4 of the Act, including whether the benefit of designation will outweigh any benefits of exclusion. 
        Previously submitted written comments on this proposal need not be resubmitted. If you submit comments by e-mail, please submit them in ASCII file format and avoid the use of special characters and encryption. Please include “Attn: RIN 1018-AI50” and your name and return address in your e-mail message. If you do not receive a confirmation from our system that we have received your e-mail message, contact us directly by calling our Snake River Basin Fish and Wildlife Office at telephone number 208/378-5243. Comments and materials received will be available for public inspection, by appointment, during normal business hours at the Snake River Basin Fish and Wildlife Office, at the above address. 

        In making any final decision on the proposed action, we will take into consideration the comments and any additional information we receive, and such communications may lead to a final regulation that differs from the proposal. 
        Author 
        The primary author of this notice is Barbara Behan, U.S. Fish and Wildlife Service, Regional Office, Portland, Oregon. 
        Authority 

        The authority of this action is the Endangered Species Act of 1973, as amended (16 U.S.C. 1531 et seq.). 
        
          Dated: September 18, 2002. 
          Craig Manson, 
          Assistant Secretary for Fish and Wildlife and Parks. 
        
      
      [FR Doc. 02-24363 Filed 9-24-02; 8:45 am] 
      BILLING CODE 4310-55-P
    
  